J-A21025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.H., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1078 EDA 2022

                 Appeal from the Order Entered March 24, 2022
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-DP-0000784-2020

    IN THE INTEREST OF: D.D.H., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.H., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1079 EDA 2022

                 Appeal from the Decree Entered March 24, 2022
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-AP-0000721-2021


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                              FILED OCTOBER 7, 2022

       Appellant, J.H. (Father), appeals from the decree terminating his

parental rights to his daughter, D.H. a/k/a D.D.H. (Child).1 Upon review, we

affirm.


____________________________________________


1The trial court also terminated the parental rights of K.B. (Mother), who has
not appealed.
J-A21025-22



      Child has been in the care of the Philadelphia Department of Human

Services (DHS) since her birth in July 2020. The trial court explained:

            On July 13, 2020, DHS received a General Protective
      Services (GPS) report alleging [Child] and Mother tested positive
      for fentanyl at [Child’s] delivery; that Mother disclosed that she
      used fentanyl as well as heroin; that Mother gave birth at 32
      weeks gestation and [Child] was in the Neonatal Intensive Care
      Unit (NICU) ….

Trial Court Opinion, 5/26/22, at 2 (record citation omitted).

      DHS learned from staff at Temple University Hospital “that Father was

escorted out of the hospital after he had left the hospital unit for hours, despite

being asked not to because of COVID-19 restrictions, and when he returned,

there was concern that he may have been bringing Mother illicit substances.”

Id. at 3. Mother was alert and oriented before Father arrived, but after his

visits, it “took two nurses to rouse her.” Id. On July 14, 2020, when Child

was two days old, “DHS went to the home of Mother and Father. There was

no answer and DHS left a letter at the home. [N]eighbors [indicated] DHS

would never gain access to the home because it was a ‘flop house’ for people

to use drugs.” Id. at 4.

      DHS also learned “Father had a history of using heroin and was receiving

Medicated-Assisted Treatment (MAT) and prescribed buprenorphine.” Id. at

6. On July 17, 2020, Father failed to submit to a drug screen as requested.

Id. On July 27, 2020, DHS requested that Father submit to another drug




                                       -2-
J-A21025-22


screen.   Id.   He agreed, but again failed “to submit to a drug screen as

requested.” Id. at 7.

      In addition to his history of drug use, Father had “an extensive criminal

history” of drug and theft-related convictions. Trial Court Opinion, 5/26/22,

at 10 (record citation omitted).

      On July 29, 2020, DHS obtained an order for protective custody for

Child. That same day, Child was discharged from Temple University Hospital

and placed in foster care. After a shelter care hearing on July 31, 2020, the

court ordered Father to undergo an evaluation and attend one-hour, virtual

visits with Child, four days a week. Thereafter, the court ordered

      objectives for Father … to attend his [Clinical Evaluation Unit,
      (CEU)] evaluation and comply with its recommendations; submit
      three random drug and alcohol screens that are negative for
      nonprescribed substances; follow through with his substance
      abuse treatment, as recommended; follow through with his
      behavioral health treatment, as recommended; complete a
      parenting education program; attend his [] evaluation and comply
      with its recommendations; attend all visits with Child as scheduled
      and arranged; and resolve his bench warrant.

Id. at 8 (record citation omitted).

      Child was adjudicated dependent following a hearing on September 3,

2020. The court ordered Father’s referral for “assessment and monitoring

plus three random drug screens prior to the next court date”; Father was also

referred to parenting classes and other reunification services, and the court

ordered “supervised (in-person) visitation twice a week for 2 hours at the

Agency.” Id.


                                      -3-
J-A21025-22


       The trial court conducted permanency review hearings on March 11,

2021, and June 15, 2021. DHS retained legal custody of Child, who was placed

in kinship foster care with maternal great aunt. See N.T., 3/24/21, at 20. On

November 30, 2021, DHS petitioned to involuntarily terminate the parental

rights of Father (and Mother). A permanency review hearing proceeded as

scheduled on December 16, 2021. The court thereafter ordered:

       Father is not engaged in services and not employed. Father shall
       have weekly supervised visits at the Agency for 2 hours. Father
       to confirm visit 24 hours in advance. Father is referred to CEU for
       a full drug and alcohol screen, assessment and 3 randoms prior to
       next court date, when he avails himself.         Father to obtain
       appropriate housing and cooperate with [Community Umbrella
       Agency (CUA)] for assessment when appropriate. Father to
       attend domestic violence and to attend parenting [sic].

Order, 12/16/21.

       The trial court held the termination hearing on March 24, 2021. After

hearing testimony from caseworker, Alexa Garcia, and Father, the court

terminated Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), and (b). Father timely appealed.2 Both Father and the trial court have

complied with Pa.R.A.P. 1925.

       Father presents three questions for our review:

       1. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of [F]ather, J.H. pursuant to 23 Pa.
       C.S.A. sections 2511(a)(1) where [F]ather presented evidence


____________________________________________


2 As Father appealed at the dependency and termination dockets, we
consolidated the appeals sua sponte. Order, 7/5/22.


                                           -4-
J-A21025-22


      that he substantially met his [Family Service Plan] goals and tried
      to perform his parental duties.

      2. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of [F]ather pursuant to 23
      Pa.C.S.A. sections 2511(a)(2) where [F]ather presented evidence
      that he has remedied his situation by taking parenting classes and
      consistently visiting [C]hild.

      3. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of [F]ather, [J.H.] pursuant to 23
      Pa.C.S.A. section 2511(b) where evidence was presented that
      [F]ather consistently visited a newborn baby for the life of the
      case.

Father’s Brief at 7.

      In considering Father’s issues,

      our standard of review requires [us to] accept the findings of fact
      and credibility determinations of the trial court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,    partiality,
      prejudice, bias, or ill-will.

      As [the Supreme Court] discussed in In re: R.J.T., [9 A.3d 1179,
      1190 (Pa. 2010)], there are clear reasons for applying an abuse
      of discretion standard of review in these cases. [U]nlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
      could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead, we must defer
      to the trial judges so long as the factual findings are supported by



                                        -5-
J-A21025-22


       the record and the court’s legal conclusions are not the result of
       an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

       DHS has the burden to prove by clear and convincing evidence that its

asserted grounds for termination were valid. In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009). “[T]he standard of clear and convincing evidence is defined

as testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. Under 23 Pa.C.S.A. § 2511, “the court must

engage in a bifurcated process prior to terminating parental rights.” In re

L.M., 923 A.2d 505, 511 (Pa. Super. 2007).          Initially, the focus is on the

conduct of the parent pursuant to § 2511(a). Id.

                                  Section 2511(a)

       With respect to grounds for termination under Section 2511(a), we need

only     agree   “as   to   any     one   subsection     in   order   to    affirm

the termination of parental rights.” In re A.S., 11 A.3d 473, 478 (Pa. Super.

2010).    Instantly, we address the second subsection, which provides for

termination when

       repeated and continued incapacity, abuse, neglect or refusal of
       the parent has caused the child to be without essential parental
       care, control or subsistence necessary for his physical or mental
       well-being and the conditions and causes of the incapacity, abuse,
       neglect or refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

                                       -6-
J-A21025-22


      Subsection 2511(a)(2) “emphasizes the child’s present and future need

for ‘essential parental care, control or subsistence necessary for his physical

or mental well-being.’”    In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008)

(citation omitted). Grounds for termination under subsection (a)(2) are not

limited to affirmative misconduct. Id. “Where the parent does not exercise

reasonable firmness in declining to yield to obstacles, h[is parental] rights

may be forfeited.” Id. at 83. The grounds for termination of parental rights

under § 2511(a)(2) may include acts of refusal as well as incapacity to perform

parental duties. In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (citation

omitted). We have long recognized that a parent is required to make diligent

efforts   toward   the   reasonably       prompt   assumption   of   full   parental

responsibilities. In re Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super.

2017).

      Father asserts the trial court erred in finding grounds for termination

because “the evidence presented at trial showed that [F]ather was working on

his FSP goals.” Father’s Brief at 11. However, as DHS observes, Father did

not “meaningfully comply” with his objectives, “including substance use,

domestic violence, housing, and visitation, and concerns with Father’s overall

ability to parent.” DHS Brief at 12. We agree with DHS, as the record reveals

support for the trial court’s findings.

      Child was approximately 20 months old at the time of the March 24,

2021 termination hearing. The court heard from two witnesses: Alexa Garcia,


                                          -7-
J-A21025-22


the case manager, testified for DHS; Father testified in opposition to

termination.

          Ms. Garcia explained that Child came into the care of DHS due to

concerns with both parents’ “substance use and housing issues.”             N.T.,

3/24/21, at 10-11, 22.        Ms. Garcia testified that Father’s objectives were

“substantially the same” throughout the case.        Id. at 23. Father failed to

complete at least 3 drug tests, as well as any evaluation or treatment for

substance abuse. Id. at 24, 34, 36. Father also failed to complete a mental

health evaluation. Id. at 39. Father completed a parenting class in December

2021. Id. at 25. As to housing, Father advised he was renting a room in a

house, but had not provided a lease or other documentation. Id. at 26. Also

at the time of the hearing, Father had an active criminal case as a result of

domestic violence against Mother. Id.         Although Ms. Garcia referred Father

to counseling, Father “refused to do the domestic violence counseling”

because “he wasn’t found guilty yet, so he refused to do it.” Id. at 27.

          With respect to visiting Child, Father never progressed to unsupervised

visits.    Id. at 28.   Ms. Garcia testified that during supervised visits, both

parents “were drifting off. They were falling asleep at several different visits.”

Id. at 18. In addition, they would be late for visits. Id. at 19. Although

Father attended 10 of 14 supervised visits, he was “kicked out of the most

recent one” because he “was falling asleep [and] started cursing” at the

supervisor. Id. at 28.


                                        -8-
J-A21025-22


      Ms. Garcia testified that Father failed to remedy the issues that caused

Child to be in DHS’s care, and “there is no parent/child bond.” Id. at 29. She

explained, “It’s not a negative relationship, but [Child] wouldn’t go to [F]ather

to have her needs met.” Id. at 29-30. Ms. Garcia testified to her opinion that

termination would not cause Child irreparable harm and was in Child’s best

interest. Id. at 30-31. She further testified that Child was safe, medically

“up to date,” and “doing well” in her pre-adoptive, foster placement with

maternal great aunt, where Child has “love, protection and support.” Id. at

21, 31.

      Father testified that Ms. Garcia’s testimony regarding his failure to

complete drug testing was “not true.” Id. at 41. However, Father admitted

he “couldn’t go” and “did miss” drug testing, stating that he was “dealing with

a medical issue” and missed testing “because of Covid at first.” Id. at 41-42.

Father testified that he did not complete an evaluation because he was advised

by the provider that he already had one. Id. at 43-44. Father described his

visits with Child as “good for the most part,” although there was “an incident”

with a supervisor. Id. at 45. Father testified, “I love my daughter.” Id. at

46. He also stated that Child “knows I’m her dad.” Id. Father testified he

was “trying,” but was “not getting any help.” Id. at 47. He added, “financially

right now, I could use some help.”       Id. at 49.    Father testified he was

unemployed, and the room he rents is “not at all” suitable for Child. Id. at




                                      -9-
J-A21025-22


49, 51. Father conceded he was prescribed Suboxone, but testified he was

not taking it. Id. at 54.

      The trial court found “the testimony of Ms. Garcia … to be credible and

clear and convincing,” while it found Father’s testimony to be “incredible and

self-serving.”   Trial Court Opinion, 5/26/22, at 19.      The court described

Father’s testimony, at “its basic core was untruthful.” N.T., 3/24/22, at 57;

see also In re S.C., 247 A.3d at 1105 (The court at termination may reject

as untimely or disingenuous a parent’s vow regarding services where the

parent failed to co-operate with the agency or take advantage of available

services during dependency proceedings.). Accordingly, the court concluded

that Father’s repeated and continued incapacity to parent caused Child to be

without essential care, and the capacity would not be remedied.          See 23

Pa.C.S.A. § 2511(a)(2).     As the record and law supports the trial court’s

conclusion, we discern no error in the termination of Father’s parental rights

under Section 2511(a)(2).

                                Section 2511(b)

      Father also argues the trial court erred in termination his parental rights

under Section 2511(b), which requires the trial court “give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.A. § 2511(b). Father asserts the trial court erred

because Father “consistently visited [C]hild over the life of the case developing




                                     - 10 -
J-A21025-22


a bond with [C]hild.”     Father’s Brief at 12.     Father’s argument is not

convincing.

      “Only if the court determines that the parent’s conduct warrants

termination of his or her parental rights does the court engage in the second

part of the analysis pursuant to Section 2511(b): determination of the needs

and welfare of the child under the standard of best interests of the child.” In

re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). When the trial court considers

a child’s needs and welfare, the “extent of any [parental] bond analysis ...

necessarily depends on the circumstances of the particular case.”        In re

K.Z.S., 946 A.2d 753, 763 (Pa. 2008).

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re A.S., 11 A.3d at 483 (citations omitted).

      Ms. Garcia opined that termination was in Child’s best interest and would

not irreparably harm Child. N.T., 3/24/21, at 30-31. Ms. Garcia confirmed

that Child is in pre-adoptive placement where Child has a “very good bond”

with maternal great aunt and is “doing well.” Id. at 20-21, 31. She further

testified that Child’s foster family meets Child’s need for love and safety. Id.

The trial court credited Ms. Garcia’s testimony in determining “the child is in




                                     - 11 -
J-A21025-22


a good placement,” and “the best interest of the child” supports termination.

Id. at 59.

      Consistent with the foregoing, we discern no abuse of discretion by the

trial court in terminating Father’s parental rights under 23 Pa.C.S.A. §

2511(a)(2) and (b).

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2022




                                   - 12 -